     Case 2:16-cr-00102-KJM-CKD Document 118 Filed 12/23/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    UNITED STATES OF AMERICA,                          No. 2:16-cr-0102 KJM CKD
12                       Respondent,
13            v.                                         ORDER
14    MATTHEW GENE BALLARD,
15                       Movant.
16

17          By order filed December 9, 2020, the parties were ordered to show cause why sanctions

18   should not be imposed for failing to comply with a court order and file a timely joint statement.

19   (ECF No. 115.) The parties were given the option to promptly file the joint statement as a way in

20   which to achieve full compliance with the order and automatically discharge the order to show

21   cause. (Id.) The parties have now filed a stipulation to extend the time for filing a joint status

22   report, but fail to address why sanctions should not issue or request an extension of the deadline

23   to show cause. (ECF No. 117.) Regardless, the parties shall be granted additional time to show

24   cause why sanctions should not issue, and, as a result, the time to file a joint statement as the

25   method by which to discharge the order to show cause shall also be extended.

26          Accordingly, IT IS HEREBY ORDERED that the parties stipulated motion for an

27   extension of time (ECF No. 117) is granted and the parties shall have until December 28, 2020, to

28   show cause why sanctions should not be imposed for failing to comply with a court order and to
                                                        1
     Case 2:16-cr-00102-KJM-CKD Document 118 Filed 12/23/20 Page 2 of 2


 1   file a timely joint statement. Prompt filing of the required joint statement will be deemed full

 2   compliance with this order and will automatically discharge the order to show cause. Failure to

 3   timely comply with this order shall result in the imposition of appropriate sanctions.

 4   Dated: December 23, 2020
                                                      _____________________________________
 5
                                                      CAROLYN K. DELANEY
 6                                                    UNITED STATES MAGISTRATE JUDGE

 7

 8   13:ball0102.osc.eot

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
